Citation Nr: 1515868	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-19 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to accrued benefits in excess of $2,159.72.  

2.  Entitlement to accrued benefits in excess of $2,186.62.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to November 1945.  He died in January 2012, and the appellant is his daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

The September 2012 administrative decision granted accrued benefits totaling $2,159.72.  In January 2013, the appellant filed a notice of disagreement with the amount of accrued benefits that were awarded.  She was issued a statement of the case in May 2013.  She filed a VA Form 9 substantive appeal in June 2013.

In March 2014, the appellant and her husband testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that the appellant had also requested an effective date one year prior to August 26, 2011, for the grant of the Veteran's nonservice-connected pension with aid and attendance benefits.  In an August 2013 rating decision, the RO in Seattle, Washington, granted an effective date of August 26, 2010.  Because the appellant did not perfect an appeal of either the original or the new effective date, the Board finds that this issue is not on appeal.  In any event, entitlement to the requested effective date has been granted, meaning that a greater sum of accrued benefits is potentially available.  The only remaining question is whether the appellant's entitlement to such accrued benefits may be established.

The Board notes that the Veteran's son also has a claim that has been appealed to the Board.  The Board must issue two separate decisions at this time because (1) both the appellant and the Veteran's son have properly perfected appeals to the Board, and neither appeal has been withdrawn; (2) the interests of the appellant and the Veteran's son in this case are potentially adverse; and (3) certain avenues by which to grant part or all of the benefits sought may potentially only be available to the appellant or to the Veteran's son, but not to both, based on the evidence that is in the record and is obtained on remand.

The issue of entitlement to accrued benefits in excess of $2,186.62 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant is the Veteran's daughter who is more than 18 years of age and was not found to be permanently incapable of self-support prior to attaining age 18.  

2.  The appellant has submitted receipts reflecting that she has borne the cost of funeral expenses totalling $2,186.62, but she has only been paid $2,159.72 for these expenses.

3.  The appellant has not been reimbursed for expenses totalling $26.90 that she incurred in connection with the Veteran's funeral.  


CONCLUSION OF LAW

Payment of an additional $26.90 in accrued benefits is warranted.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

In light of the favorable decision to the extent that the Board is granting entitlement to an additional $26.90 in accrued benefits, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Accrued Benefits

Accrued benefits are periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid.  Accrued benefits shall, upon the death of such individual, be paid to the living person first listed below: (i) the Veteran's spouse; (ii) the Veteran's children (in equal shares); (iii) the Veteran's dependent parents (in equal shares).  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  

The definition of the term "child" for purposes of accrued benefits claims appears in 38 C.F.R. §§ 3.57 and 3.1000(d)(2).  In general, the term "child" is defined as follows:

(a) General. 

(1) Except as provided in paragraphs (a)(2) and (3) of this section, the term child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and 

(i) Who is under the age of 18 years; or 

(ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or 

(iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.

(2) For the purposes of determining entitlement of benefits based on a child's school attendance, the term child of the veteran also includes the following unmarried persons:

(i) A person who was adopted by the veteran between the ages of 18 and 23 years. 

(ii) A person who became a stepchild of the veteran between the ages of 18 and 23 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death. 

(3) Subject to the provisions of paragraphs (c) and (e) of this section, the term child also includes a person who became permanently incapable of self-support before reaching the age of 18 years, who was a member of the veteran's household at the time he or she became 18 years of age, and who was adopted by the veteran, regardless of the age of such person at the time of adoption.

38 C.F.R. § 3.57 (2014).

In short, a "child" is generally defined as a member of the Veteran's household less than 18 years of age or who, before reaching 18 years of age, became permanently incapable of self-support.  

In the case at hand, there is no surviving spouse, child, or dependent parent as defined by applicable regulations.  The appellant is the Veteran's adult daughter and has neither alleged nor demonstrated that she became permanently incapable of self-support prior to reaching 18 years of age.  She is, therefore, ineligible for accrued benefits based solely on a familial relationship to the Veteran.  

In such cases, when there is no surviving spouse, child, or dependent parent, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness and burial.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Therefore, the appellant is only entitled to accrued benefits in an amount to offset any expenses that she bore in connection with the Veteran's last illness and burial, not to exceed the amount of unpaid accrued benefits to which the Veteran is found to have been entitled. 

The appellant has already been reimbursed $2,159.72.  According to the May 2013 statement of the case, this amount accounts for verified payments that the appellant made to the Veteran's funeral home.  Receipts from the Veteran's funeral home reflect that the appellant paid two separate bills, one for the amount of $1,859.62 and the other for the amount of $327.00.  When added together, these bills total $2,186.62.  The statement of the case erroneously states that these bills total $2,159.72, and thus the appellant was only paid $2,159.72.  The Board finds that the appellant is entitled to the difference between the amount she was owed ($2,186.62) and the amount she was actually paid ($2,159.72).  Therefore, the appellant is owed an additional $26.90.  

To the extent that the appellant may have borne additional expenses in connection with the Veteran's last illness and burial, the Board will remand to direct appropriate development below.


ORDER

Entitlement to an additional $26.90 in accrued benefits is warranted.  


REMAND

As noted above, the appellant is entitled to any unpaid accrued benefits as may be necessary to reimburse the person who bore the expense of the last sickness and burial.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

The VA Adjudication Procedures Manual, M21-1MR (M21-1MR) (Manual Rewrite) reflects that, for the purposes of adjudicating claims for reimbursement, "[t]he term last illness means the period from the onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person."  M21-1MR, Part V, Subpart I, Chapter 3, Section D, para. 15.b.

The M21-1MR contains provisions relative to the allowance of items of expense in connection with a claim for reimbursement under 38 U.S.C.A. § 5121(a)(6).  M21-1MR, Part VIII, Chapter 4, para. 12.  The Manual specifically lists physician expenses, medicinal expenses, and nursing expenses.  M21-1MR, Part VIII, Chapter 4, para. 12(b)-(d).

The Manual provides that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts; that consideration is to be given to all reasonable expenses incident to last illness and burial; and that only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, Chapter 4, para. 12(a), (g).  The Manual further provides that claims for reimbursement must generally be supported by bills, provided, however, that bills covering the cost of medicines are not required if the claimant alleges that the medicine was paid for in cash and it is apparent that the amount claimed is reasonable and consistent with the character and duration of the last illness.  M21-1MR, Part VIII, Chapter 4, para. 12(c).

In the case at hand, the appellant has submitted expenses totalling $2,186.62 that she bore in connection with the Veteran's death.  The Board finds it necessary to remand this claim in order to determine if any such additional expenses exist.  

The Board notes, in particular, a November 2011 statement signed by the Veteran in which he states that "I have not handled my financial affairs for over three years" and expresses a wish to designate the appellant as his fiduciary.  The Board presumes that the appellant was handling the Veteran's financial affairs during the prior three-year period.  

Even though statements were submitted during the Veteran's lifetime reflecting that his medical expenses were paid through sales of mutual funds, it is unclear whether the appellant held any ownership stake in those funds or whether the appellant's name was on a joint checking account with the Veteran from which the Veteran paid his medical expenses.  It is also unclear whether the appellant paid any of the Veteran's medical bills herself, even if she obtained reimbursement from one of the Veteran's accounts before or after her payment of the Veteran's expenses.  The Board finds it necessary to remand this claim in order to obtain more specific information about the payment of expenses associated with the Veteran's last illness and burial in order to determine whether accrued benefits may be granted in an amount to offset any expenses that may be considered to have been borne by the appellant.  

(As an aside, the Board notes that the November 2011 administrative decision awarding nonservice-connected pension benefits at the aid and attendance rate withheld past-due benefits (for September 2011 and October 2011) from the Veteran's original award pending the appointment of a fiduciary.  The Veteran passed away before the fiduciary process could be completed.  These past due benefits that had been awarded but not released at the time of the Veteran's death have been added to the amount that is potentially available to the appellant in accrued benefits.)   

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter asking her to provide specific information and documentation with respect to the following:

(a)  Any expenses she directly bore in connection with the Veteran's last illness and burial.  

(b)  Any ownership interest she had during the Veteran's lifetime in the Veteran's mutual funds or in any other assets that were used to pay the Veteran's medical expenses, to include a joint checking account with the Veteran.

(c)  Any payments that she directly made for the Veteran's medical expenses from her own accounts, even if she obtained reimbursement from one of the Veteran's accounts before or after her payment of the Veteran's expenses.  

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


